              Case 1:19-cv-01027-JKB Document 15 Filed 05/03/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                   NORTHERN DIVISION

 ORLANDO LYONS

      Plaintiff

 v.                                                      Civil Action No.: 1:19-cv-01027-JKB

 G&S FOODS, LLC d/b/a FOOD DEPOT

      Defendant

                                   STATEMENT OF THE CASE

         COMES NOW Defendant, G&S Foods, LLC d/b/a Food Depot, (hereinafter referred to as

“Defendant”), by its attorneys, Mark A. Kozlowski, and the Law Office of Jonathan P. Stebenne, and

and Paul M. Finamore and Pessin Katz Law, P.A., and states:

         1.       Plaintiff, Orlando Lyons (“Plaintiff”), initiated the present action against different

defendants in the Circuit Court of Baltimore City, Maryland, Case No. 24-C-18-005911, on or about

November 2, 2018 (“Underlying Action”). In the Underlying Action, the incorrect corporate entity

was named and an employee was named whose joinder in the Underlying Action was unnecessary.

Pursuant to discussions among counsel to the Underlying Suit and after informal exchange of

discovery, an Amended Complaint was filed on March 29, 2019. A summons and the Complaint were

never issued because G&S Foods, LLC d/b/a Food Depot removed the case to this Court.

         2.       G&S Foods, LLC d/b/a Food Depot is a Maryland Corporation with its principal

place of business in Baltimore, Maryland.

         3. Removal of this matter was made prior to the date of service. This renewed occurred within

thirty 30 days of the date that the sole non-diverse defendant was dismissed from the litigation.

Pursuant to 28 U.S.C. §1446(b)(3), “if the case stated by the initial pleading is not removable, a notice

of removal may be filed within thirty days after receipt by the defendant, through service or otherwise,
            Case 1:19-cv-01027-JKB Document 15 Filed 05/03/19 Page 2 of 3



of a copy of an amended pleading, motion, order or other paper from which it may first be ascertained

that the case is one which is or has become removable.” Furthermore, the dismissal of non-diverse

parties is an occurrence that permits removal pursuant to 28 U.S.C. §1446(b)(3), where “parties to the

state court action through the plaintiff's voluntary dismissal of those defendants whose presence

destroyed complete diversity of citizenship may make a previously unremovable action removable.”

Pittman v. Quest Diagnostics, Inc., Civil Action No. ELH-15-3093, 2016 U.S. Dist. LEXIS 16689, at

*10-12 (D. Md. Feb. 11, 2016).

       4.      This action was not commenced in state court more than one year before the date of

removal.

       5.      The sole remaining defendant is represented by undersigned counsel and submit this

Statement of the Case in compliance with this Court’s standing Order.

                                                   Respectfully submitted,

                                                   /S/ Mark A. Kozlowski
                                                   Mark A. Kozlowski
                                                   Federal Bar No.: 8912180335
                                                   Law Office of Jonathan P. Stebenne
                                                   100 South Charles Street, Suite 1101-Tower II
                                                   Baltimore, MD 21201
                                                   (410) 752-0575
                                                   mark.kozlowski@libertymutual.com
                                                   Co-counsel for Defendant G&S Foods, LLC d/b/a
                                                   Food Depot


                                                   /S/ Paul M. Finamore
                                                   Paul M. Finamore
                                                   Federal Bar No. 05992
                                                   Pessin Katz Law, P.A.
                                                   901 Dulaney Valley Road , Suite 500
                                                   Towson, MD 21204
                                                   Phone: (410) 740-3170
                                                   Fax: (410) 307-6559
                                                   pfinamore@pklaw.com
                                                   Co-counsel for Defendant G&S Foods, LLC d/b/a
                                                   Food Depot
          Case 1:19-cv-01027-JKB Document 15 Filed 05/03/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

I HEREBY CERTIFY that, on May 3, 2019, a copy of the foregoing Statement of the Case has

been mailed or otherwise electronically sent to:


David F. Luby, Esquire
Law Offices of David F. Luby, LLC
5105 Clifford Road
Perry Hall, MD 21128
Counsel for Plaintiff

Paul M. Finamore, Esquire
Niles Barton & Wilmer, LLP
111 S. Calvert Street, Suite 1400
Baltimore, Maryland 21202
Counsel for Defendant G&S Foods, LLC d/b/a Food Depot



                                                   /S/ Mark A. Kozlowski
                                                   Mark A. Kozlowski
